NUMBER 13-18-00607-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                            EX PARTE FABIAN GARCIA


                    On appeal from the 206th District Court
                          of Hidalgo County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is currently before the Court on appellant's seventh motion for

extension of time to file the brief. The reporter’s record was filed on November 21, 2018,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App.

P. 38.6(a).

       Appellant retained new counsel on February 4, 2019. On June 28, 2019, this Court

granted appellant’s third motion for extension of time to file the brief and ordered the brief

to be filed no later than August 21, 2019. Thereafter, this Court granted appellant a fourth
motion for extension of time until September 24, 2019 and informed counsel no further

extensions would be granted absent exigent circumstances. On September 20, 2019,

appellant filed a fifth motion for extension of time to file the brief and a motion to adopt

the clerk’s record from 13-16-00462-CR containing appellant’s previously appealed

habeas corpus proceeding. On September 30, 2019, this Court granted appellant’s

motion to adopt the record from 13-16-00462-CR, granted appellant’s fifth extension of

time to file the brief, and directed counsel to file the brief on or before October 30, 2019.

On November 21, 2019, this Court granted appellant’s sixth motion for extension of time

and ordered the brief to be filed no later than December 23, 2019. This Court again

informed counsel no further extensions would be granted absent exigent circumstances.

       On January 6, 2020, this Court received defendant’s exhibit one from the trial court

reporter. Appellant’s motion at issue requests a new deadline of February 21, 2020.

       The Court GRANTS appellant’s seventh motion for extension to file the brief and

ORDERS the Honorable Joseph A. Connors III to file the brief on or before February 21,

2020. The Court looks with disfavor on the delay caused by counsel’s failure to timely file

a brief in this matter. No further extensions will be granted absent exigent circumstances.

If counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
29th day of January, 2020.



                                             2